Citation Nr: 1046987	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-17 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back strain.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for an upper left leg 
disorder.  

4.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

5.  Entitlement to service connection for acquired psychiatric 
disability, other than PTSD.  

6.  Entitlement to service connection for a sleep disorder.  

7.  Entitlement to service connection for a right femur fracture 
with post-traumatic arthritis claimed as hip bursitis, to include 
as due to knee and back disorder.  

8.  Entitlement to a total rating based upon individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the issues on appeal. 

The Board notes that since certification of the Veteran's appeal 
to the Board, the Veteran has submitted additional VA treatment 
records to the Board.  While no waiver was specifically 
submitted, the records merely deal with current knee, ankle, and 
back treatment.  However, even without the additional records, 
the evidence already contained in the file and considered 
previously by the RO, established current knee, back, and ankle 
problems.  As such, the new records do not add any new evidence 
to the claims file, and therefore the Veteran is not prejudiced 
by the Board's adjudication of this case without first seeking a 
waiver of RO review for the additional treatment records.

The issues of service connection for acquired psychiatric 
disability, other than PTSD, for service connection for a sleep 
disorder, and for TDIU are remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1994, the RO most recently confirmed a RO denial of 
service connection for a back disorder.  The Veteran did not 
appeal the August 1994 decision within one year of being 
notified.  

2.  Evidence received subsequent to the August 1994 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder.  

3.  The Veteran's right knee complaints in service were acute and 
transitory and resolved without residual disability.  

4.  A chronic disability of the upper left leg was not shown in 
service or anytime after service.  

5.  PTSD has not been diagnosed.  

6.  A fractured femur did not occur during military service or 
for many years thereafter; nor is it caused or aggravated by a 
service connected disability.  


CONCLUSIONS OF LAW

1.  The August 1994 RO decision which did not reopen the claim 
for service connection for a back disorder, is final.  38 
U.S.C.A. § 7105 (West 1992); 38 C.F.R. §§ 3.104(a), 20.302(b), 
20.1103 (1994).  

2.  Evidence submitted subsequent to the August 1994 denial to 
reopen the claim of service connection for a back disorder, is 
not new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002);  38 C.F.R. §§ 3.156(a), 20.1103 
(2010).  

3.  A right knee disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
(2010).  

4.  An upper left leg disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, (2010).  

5.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & 
Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  

6.  A right femur fracture with post-traumatic arthritis claimed 
as hip bursitis is not due to or the result of active service and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
January 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  
The letter also indicated what was necessary to establish a 
service connection claim.  This notice was provided to the 
Veteran prior to the initial adjudication of the appeal.  In 
addition, a letter in February 2006 addressed the requisite 
criteria regarding the residuals of the fractured femur.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA 
outpatient treatment records, and the Veteran submitted 
statements on his behalf.   

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Service, and VA treatment records have been associated with the 
claims file.

As to his petition to reopen the claim of service connection for 
a back disorder, VA need not conduct an examination with respect 
to the claim of whether new and material evidence has been 
received to reopen previously denied claims of entitlement to 
service connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material evidence is 
presented or secured.  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened).  See also Woehlaert v. Nicholson, 21 
Vet. App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled to 
reopening of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)

As for the service connection claims, in determining whether a 
medical examination should be provided or medical opinion 
obtained, there are four factors to consider: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing an in-service 
event, injury, or disease, or manifestations during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Further, in deciding to remand the issue for a 
medical nexus opinion, the Board notes that the Federal Circuit, 
in a recent decision, upheld the determination that a VA medical 
examination is not required as a matter of course in virtually 
every veteran's disability case involving a nexus issue.  Waters 
v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).  

With regard to his claim for service connection for PTSD, the 
Board finds that a VA examination/opinion is not warranted.  
Indeed, as will be discussed below, the preponderance of the 
evidence is against the finding of a diagnosis of PTSD.  
Therefore, the Board finds that a remand for a VA examination 
would not be beneficial in the adjudication of this issue and, 
thus, is not required in this case.

As for his claim for service connection for a right knee, upper 
left leg disorder, and right femur fracture, there is sufficient 
competent evidence of record to make a decision on these claims.  
An examination is therefore not required.  See McLendon, supra.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, he has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  He was offered the opportunity to testify at 
a hearing before the Board, but he declined. 

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  VA regulation defines "new" as 
evidence not previously submitted and "material" as evidence 
related to an unestablished fact necessary to substantiate the 
claim.  If the evidence is new and material, the question is 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

The Veteran's initial claim for service connection for a back 
disorder was denied in May 1992.  At that time, the Veteran 
asserted that he had a back disability as a result of slipping on 
the floor while carrying a large pan while in service.  The 
Veteran indicated that x-rays were taken and he was prescribed 
muscle relaxers.    The claim was denied in an August 1992 rating 
decision as the RO determined that service connection was not 
warranted because the back pain that the Veteran was treated for 
in service was acute and transitory and resolved without residual 
disability.  He was notified of the denial in a September 1992 
letter, and did not appeal that decision.  The decision became 
final.  

At the time of the denial in 1992, the Veteran's contentions were 
of record, as were service treatment records which showed that 
the Veteran was treated for a muscle strain in service, but 
several months later he had normal range of motion in his back, 
and no back disability was noted at separation.   

In July 1994, the Veteran attempted to reopen the claim for 
service connection for a back disorder.  He asserted that he had 
continued to have back pain since service, which he believed was 
the result of a back injury in 1973.  By rating decision of 
August 1994, the request to reopen the claim for service 
connection for a back disorder was denied.  The Veteran received 
notice by letter of the same month and did not appeal that 
decision.  That decision became final.  

Evidence received since the most recent denial in August 1994 
includes duplicate service medical evidence, VA outpatient 
treatment records, a statement from the Veteran's friend, and 
statements from the Veteran on behalf of his claim.  

Duplicate service medical evidence is not considered to be  new 
and material evidence for the purpose of reopening the Veteran's 
claim for service connection for a back disorder, because this 
evidence was previously of record (in that it was already known 
at the time his claim was previously denied), was previously 
considered in the claim, and does not relate to an unestablished 
fact to substantiate the claim.  Therefore, this evidence is not 
new and material to reopen the claim for service connection for a 
back disorder. 

VA outpatient treatment records are not new and material to 
reopen the claim for service connection for a back disorder.  
These VA outpatient treatment records, although new, are not 
considered material to the claim.  The records show back 
complaints and treatment since the prior denial, unfortunately 
these records do not relate to an unestablished fact necessary to 
substantiate the claim.  The records show that the Veteran 
injured his back after service and was in receipt of Workmen's 
Compensation benefits as a result of that after service injury.  
None of the VA treatment records show that the Veteran's present 
back disorder had its onset during active service or is any way 
related to his active duty service.  Therefore, the VA outpatient 
treatment records are not new and material to reopen the claim 
for service connection for a back disorder.  

A statement of the Veteran's friend submitted in December 2006 is 
not new and material to reopen the claim for service connection 
for a back disorder.  This statement is new as it has not been 
previously submitted before in connection with the claim.  
However, it is not material.  This statement, indicates that the 
Veteran's friend has known him for six months and is aware that 
the Veteran has been experiencing extreme lower back and hip pain 
and has been receiving treatment for the pain.  However, this 
statement provides no fact that can substantiate the Veteran's 
claim that his back disorder was incurred during his active duty 
service.  This statement only relates present back pain and 
present treatment for such back pain.  This evidence does not 
raise a reasonable possibility of substantiating the Veteran's 
claim.  Therefore, it is not new and material.  

Finally, the Veteran has submitted numerous statements in 
connection with his attempt to reopen the claim for service 
connection for a back disorder.  These are lay statements and lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Moreover, this evidence is essentially 
duplicative of his contentions presented in his previous claims.  
Bostain v. West, 11 Vet. App. 124 (1998) (lay testimony that is 
cumulative of previous contentions considered by decision maker 
at time of prior final disallowance of the claim is not new 
evidence).  As such, this evidence is not new and material.  

Upon review, the Veteran has provided no new evidence which by 
itself or in connection with evidence previously assembled that 
is so significant that it must be considered in order to fairly 
decide the merits of the claim  None of the evidence, except the 
lay statements of the Veteran, links the back disorder to his 
active service.  As such, the evidence received since the 
August 1994 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156, and provides no basis to 
reopen the Veteran's claim of entitlement to service connection 
for a back disorder. 

As the evidence received since the last final denial in 
August 1994 is not both new and material, the application to 
reopen the previously denied claim must fail.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  

Accordingly, the Veteran's claim is not reopened.

Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Knee Disorder

In December 2005, the Veteran indicated that he wanted to be 
considered for service connection for a right knee condition.

Service treatment records show that in July 1976, the Veteran was 
seen for recurrent edema of the right knee of three months 
duration.  The right knee ligaments were intact and there was no 
evidence of derangement.  Examination revealed small effusion of 
the right knee, probably traumatic in nature.  There was 
erythema, heat, and marked tenderness.  He was told to return for 
follow-up care.  He returned the next day as instructed.  
Effusion of the knee was still present and he stated that he 
lacked full extension.  There was no true history of right knee 
trauma.  There was heat and tenderness of the sub patellar and 
posterior aspect of the right knee.  The patellar was mobile with 
much crepitus and tenderness on palpation.  There was full knee 
motion, and McMurray's test was negative.  The quads appeared 
symmetrical.  The assessment was 2+ effusion of questionable 
etiology.  X-rays were performed and he was placed in a soft 
cast.  One week later, he returned for a follow-up.  The effusion 
of the right knee appeared to be resolved.  The assessment was 
probable temporary effusion, undetermined etiology, and the 
Veteran was returned to full duty.  At his separation examination 
in September 1976 the Veteran's lower extremities were found to 
be normal.  

After service, the first evidence of right knee complaints was in 
October 2004, when the Veteran was seen by VA with a right knee 
open wound.  He noted that he fell on a glass three days prior to 
examination.  The right knee was swollen and warm to touch.  The 
knee was cleaned with saline and covered with Kerlex.  He was 
told to return to the clinic if the knee became red, or there was 
increased swelling.  

Based on the evidence of record, the claim for service connection 
for a right knee disorder must fail.  Although the Veteran 
complained of effusion on one occasion during service, within one 
week of the treatment for right knee effusion, the effusion had 
resolved.  Two months later, upon separation from service, 
clinical evaluation of the right knee was normal.  There is no 
medical evidence of right knee complaints again until 2004, 
nearly 30 years later.  At that time, he complained of a right 
knee injury that had just occurred when he fell on a glass.  
There was no evidence attributing the right knee complaints to 
the event in service.  Clearly the right knee complaints after he 
fell on the glass were due to intercurrent causes and not to his 
military service.  See 38 C.F.R. § 3.303(b).  

The only evidence that has associated the right knee disorder to 
service was the Veteran's statements.   

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1991).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

As noted, the Veteran claims that he has had a right knee 
disorder since his active service.  Specifically in January 2006, 
the Veteran asserted that he fell in service and that his knee 
never healed.  He added that his knee gave way in 1990 causing 
him to fall. 

He is clearly competent to make such a statement.  However, 
competency does not amount to credibility.  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In 
determining whether statements submitted by an appellant are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Board does not find that the Veteran's lay statements 
of experiencing a right knee disorder since service to be 
credible, and more importantly, the Veteran has not shown to be a 
credible witness in general.  First, as indicated, his service 
treatment records show only one knee complaint when the Veteran 
was treated for right knee effusion.  Yet two months later, the 
right knee effusion was resolved and his knee was clinically 
evaluated as normal on service discharge.  There is also no 
evidence of post-service treatment for his right knee for nearly 
30 years after discharge.  The Board notes that it may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999).  Indeed, the Board places significant weight on 
treatment records dated in 2004 that specifically note that the 
Veteran stated that he injured his right knee on glass in 2004.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the claimant).  Moreover, the fact that the Veteran first filed a 
claim for service connection for a right knee disorder in 2005, 
29 years after service discharge and 13 years after filing a 
claim for a back condition, causes the Board to question the 
Veteran's current assertion that he has experienced a right knee 
disorder since service.  Put another way, had the Veteran been 
suffering from a right knee disorder since service, one would 
naturally think he would have presented a claim for service 
connection when he filed his earlier claim.     

Additionally, the Veteran's information is often unreliable and 
his memory is clearly impaired as to details as the Veteran 
consistently changes dates of events.  For example, in a February 
2007 statement, the Veteran indicated that he hurt his knee when 
it buckled in 1985.  Conversely, the Veteran stated in a January 
2006 statement that his knee gave way in 1990.  It is clear that 
he is recalling the same incident because in both instances he 
described breaking his leg.  Furthermore, the Veteran in the 
February 2006 document indicated that he was on street drugs from 
1973-2005 on the first page and then several pages later 
indicated that he was on drugs from 1976 to 1992.  Given his 
repeated inconsistency, the Veteran's is simply not a credible 
witness.

While the Veteran may currently have a right knee disability, the 
only evidence to link it to his military service is his 
incredible statements; as such, the criteria for service 
connection have not been met, and the Veteran's claim is denied.

Upper left leg disorder

Service treatment records show that the Veteran was seen 
complaining of pain in the left upper leg after involvement in 
strenuous exercise.  The pain was to the left lower thigh.  
Physical examination showed a slightly swollen thigh which was 
sensitive to touch, revealing a hard left thigh muscle.  He was 
provided pain medication and advised to use an ace wrap, mild 
exercise, and then massage.  The Veteran's September 1976 
separation examination found the Veteran's lower extremities to 
be normal.  

After service, there is no competent evidence, medical or 
otherwise, except the Veteran's statements, that he has an upper 
left leg disorder.  

Here, absent the Veteran's personal statements, there is no 
evidence that he currently suffers from an upper left leg 
disorder.  Consideration has been given to the Veteran's 
statements asserting that he had an upper left leg disorder in 
service which he claims has resulted in a chronic upper left leg 
disorder presently.  He is competent to report symptoms such as 
leg pain.  However, he is not competent to diagnose a disability 
of the leg.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494- 95 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2009) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Furthermore, as 
discussed above, the Veteran is simply not credible based on the 
repeated inconsistency of his statements; and his statements are 
accordingly afforded no weight.

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability). "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
this case, however, there is no medical evidence of a disability 
of the left leg at any time since the Veteran's claim was filed.  
Thus, since the evidence does not show that he presently has the 
disorder, there is no basis upon which to grant service 
connection.  Therefore, service connection for an upper left leg 
disorder is not warranted.  

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  

Post-service evidence reflects no current diagnosis of PTSD.  Of 
note, a September 2005 VA PTSD was negative and a June 2006 VA 
PTSD screen was positive (although there was nothing to relate 
the screening questions to a military stressor).  Unfortunately, 
PTSD screens are not considered to be diagnoses of PTSD.  No 
other medical evidence of record shows a diagnosis of PTSD during 
the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim).  In fact, the Veteran 
related having flashbacks of a friend getting killed in front of 
him at a May 2006 VA treatment session, but the doctor diagnosed 
the Veteran with a mood disorder and not with PTSD.  It is also 
noted that numerous psychiatric treatment records were submitted, 
but the Veteran has not been shown in any of them to have PTSD, 
rather he is diagnosed with a mood disorder and with substance 
abuse disorders.

In order to prevail on a claim of service connection for any 
disability, it must first be shown that a veteran has a current 
diagnosis of the disorder in question.  As to PTSD, the diagnosis 
must be rendered in accordance with DSM-IV because service 
connection cannot be established without a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); see McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Since the Veteran has not 
been diagnosed with PTSD, service connection for that disorder is 
not warranted.

In making such determinations, the Board has also considered the 
Veteran's assertion that he suffers from PTSD.  He refers to 
another serviceman who was killed on the rifle range when he was 
in basic training and that this is his stressor that has resulted 
in his PTSD symptoms.  The Veteran is certainly competent to 
report symptoms as they come to him through his senses.  However, 
the determination of whether the Veteran's symptoms give rise to 
a diagnosis of PTSD is beyond his ability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, as discussed above, a 
medical professional opined that the evidence of record did not 
support a diagnosis of PTSD.  The Board attaches the greater 
probative weight to the clinical findings than to his statements.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In sum, 
the evidence of record does not show a diagnosis of PTSD.  

The Board notes that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The Board is sensitive to this and acknowledges that a 
Veteran is competent to report psychiatric symptoms, but is not 
competent to report diagnoses.  As such, the Veteran is not 
competent to establish that he has PTSD as opposed to another 
psychiatric disability.  With this in mind, the medical evidence 
simply does not show a diagnosis of PTSD, and for that reason, 
the Veteran's claim for PTSD is denied.    

However, it is noted that a claim for an acquired psychiatric 
disability, other than PTSD, was remanded to address the 
Veteran's psychiatric complaints. 

Right femur fracture claimed as hip bursitis    

Service treatment records show no findings, treatment, or 
diagnosis of a femur fracture or right hip bursitis.  However, 
the Veteran's essential contention is that his hip disability is 
the result of an in-service injury.  Specifically, in a January 
2006 statement, the Veteran asserted that his right knee, which 
he believes should be service connected, never healed after 
injuring it in service.  He reported falling in 1990 as a result 
of his right knee and breaking his leg, the repair of which 
involved the insertion of an metal rod.  As noted above, the 
Veteran has also asserted that he broke his femur in 1985.  
Because the Veteran believes that his right knee disability 
should be service connected, he feels that the residual 
disabilities which have resulted from his fall as a result of his 
knee allegedly buckling should also be service connected.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence establishing a connection between the service-
connected disability and the current disability.  Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records are devoid of findings, treatment, or 
diagnosis for a right femur fracture.   There is also no evidence 
establishing an etiological link between the Veteran's active 
service and her current residuals of a right femur fracture 
(claimed as hip bursitis).  Entitlement to service connection for 
a right femur fracture (claimed as hip bursitis) on a direct 
basis (38 C.F.R. § 3.303) is therefore not warranted.  

As for a right femur fracture (claimed as hip bursitis) due to 
knee and back disorders, this claim must also fail.  Since the 
Veteran is not service-connected for his right knee or his back 
disorders, the right femur fracture, even if aggravated by those 
conditions, could not be service-connected on a secondary basis.   

Based on the foregoing, service connection for a right femur 
fracture (claimed as hip bursitis) is not warranted on a direct 
or secondary basis.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for low back strain is denied.  

Service connection for a right knee disorder is denied.  

Service connection for an upper left leg disorder is denied.  

Service connection for PTSD is denied.  

Service connection for a right femur fracture with post-traumatic 
arthritis claimed as hip bursitis, to include as due to knee and 
back disorder, is denied.  


REMAND

The Veteran asserts he has an acquired psychiatric disability, 
other than PTSD, and a  sleep disorder due to his active service.  

A review of the record reveals that the Veteran was admitted to 
the VA Psychosocial Residential Program from August 2006 to 
December 2006.  The program was created for veterans with chronic 
mental illnesses.  It was noted that the Veteran dealt with 
bipolar disorder, chronic sleep disorder, and severe mental 
depression.  This statement was associated with the claims folder 
by the staff of this program.  However, the VA inpatient 
treatment records of the Veteran's 91 day stay in this program 
are not associated with the claims folder.  These records, should 
be obtained prior to final adjudication of the claim.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
claims folder, are in the constructive possession of the Board 
and must be considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA 
inpatient treatment records VA Psychosocial 
Residential Program from August 2006 to 
December 2006 regarding his acquired 
psychiatric disability, other than PTSD, and 
his chronic sleep disorder and any other VA 
medical records since that time related to 
those disorders and associate those records 
with the claims folder.  If any identified 
records are deemed unavailable, such should 
be stated and noted in the record.

2.  Thereafter, the RO/AMC will readjudicate 
the issues of service connection for an 
acquired psychiatric disability, other than 
PTSD, and for a sleep disorder.  The RO/AMC 
must ensure that all directed factual and 
medical development as noted above is 
completed.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal.  They should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The claim for 
entitlement to TDIU is held in abeyance during the pendency of 
this remand.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


